Filed 10/24/13 P. v. Hinton CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B249245

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA 391425)
         v.

LESLIE HINTON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court for the County of Los Angeles.
Craig J. Mitchell, Judge. Affirmed.


         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                   _______________________________
                                       SUMMARY
       Defendant Leslie Hinton pled no contest to a misdemeanor charge of having a
concealed firearm in a vehicle. He appealed from the denial of his motion to suppress
evidence. His court-appointed counsel filed a brief requesting this court’s independent
review of the record under People v. Wende (1979) 25 Cal.3d 436 (Wende). Our review
of the record shows no arguable issues, and we affirm the judgment.
                                          FACTS
       Police officers obtained a warrant to search premises, vehicles and persons at two
adjacent locations in Los Angeles, 2604 South Hill Street and 2620 South Hill Street.
The premises consisted of a warehouse at each location, and the search warrant included
the surrounding grounds and “all vehicles, specifically connected to occupants or
permanent residents of the location and parked directly on or nearby to” the locations.
The police had reason to believe that marijuana was being illegally cultivated, stored,
transported and sold from the premises.
       The warehouses at the two locations were separated by a lot connecting the two
buildings. The warehouse at 2620 South Hill Street and the connecting lot were behind a
black iron gate.
       Officer Kristina Fuentes was observing the location at 2620 South Hill Street just
before the execution of the warrant on November 3, 2011. She saw defendant sitting in a
white Ford Focus. The car was “behind the gate next to the warehouse and the gate [was]
enclosed around the warehouse.” While Officer Fuentes was observing him, defendant
got out of the car and went to open the black gate for another vehicle. Defendant opened
the gate, a Mustang with two occupants pulled in, and defendant closed the gate.
Defendant went back to the Ford Focus and got inside again. The two people in the
Mustang got out and approached the Ford Focus, and appeared to have a conversation
with defendant.
       During the search that followed, Officer Fuentes and her partner searched the Ford
Focus, and her partner found a firearm under the driver’s seat.



                                             2
       Defendant was charged by information with having a concealed firearm in a
vehicle (former Pen. Code, § 12025, subd. (a)(1); see § 25400, subd. (a)(1)) and carrying
a loaded, unregistered handgun (former § 12031, subd. (a)(1); see § 25850, subd. (a)),
both felonies.
       Defendant pled not guilty and moved to suppress the handgun and ammunition.
He argued the search exceeded the scope of the warrant because there was no proof the
Ford Focus was “specifically connected to occupants or permanent residents of the
location,” as required by the warrant, and so was “presumptively illegal as a warrantless
search.”
       The court denied the motion to suppress, saying that “[t]o occupy property is to be
present.” Further, defendant “obviously [had] the ability to control access to that
property from inside of the property where a metal gate has to be opened . . . . That
supports a more refined definition of the word ‘occupant’ as being someone who has
some authority over that property. [¶] And based on [defendant’s] ability to control who
comes in, who goes out, the testimony that is consistent with him, as soon as he lets
somebody in he gets back in his car, he doesn’t go anywhere. It seems based on what I
have heard that he performs a very distinct function at that location, and that is to control
egress at that property.”
       Defendant then pled no contest to a misdemeanor count of having a concealed
firearm in a vehicle, and the other charge was dismissed. The court suspended imposition
of sentence; placed defendant on summary probation for two years, conditioned on
serving two days in jail (less two days custody credit) and “perform[ing] 15 days of Cal
Trans”; and imposed various fines (a $100 restitution fine; a $100 probation revocation
restitution fine (stayed); a $40 court security fee; and a $30 conviction assessment).
       Defendant filed a timely appeal from the denial of his motion to suppress
evidence. On August 27, 2013, defendant’s appointed counsel filed a Wende brief setting
forth the facts and requesting our independent review of the record. That same day, this
court sent defendant a notice stating that counsel filed a Wende brief, that counsel was
directed to send the record on appeal and a copy of the brief to defendant, and that

                                              3
defendant could submit by brief or letter any argument he wished the court to consider
within 30 days. No brief or letter has been received. (Counsel’s supporting declaration
in his Wende brief stated that he wrote to defendant at his last known address, but three
letters were returned by the post office indicating defendant is no longer at that address
and left no forwarding address, and for that reason, counsel has not sent defendant the
transcripts of the record on appeal.)
                                        DISCUSSION
       We have reviewed the entire record in this case, fully described above, and have
found no arguable issues. (People v. Kelly (2006) 40 Cal.4th 106; Wende, supra, 25
Cal.3d 436.) It is clear the trial court did not err in denying defendant’s motion to
suppress the evidence.
                                        DISPOSITION
       The judgment is affirmed.


                                                  GRIMES, J.


       We concur:




                     BIGELOW, P. J.




                     FLIER, J.




                                              4